DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/31/2020 and 08/04/2020 are being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.

	
Reason For Allowance

1.	Claims 1-17 are allowed.

2.	Following is an examiner's statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper, which includes (claim 1) an optical filter for sunglasses having a transmittance of less than 20% for light wavelengths from 400 nm to 650 nm, wherein a transmission spectrum comprises a local transmission maximum in each of the light wavelength ranges between 440nm and 470nm between 570nm and 590nm and a local transmission maximum or a transmission saddle point in the light wavelength range between 600 nm and 620 nm; (claim 5) an optical filter for sunglasses, having a transmittance of less than 20% for light 

3.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Larson (US 10,571,720 B2) discloses ophthalmic spectacle lens having an average visible-light-transmittance value for wavelengths in a range of 400 nm-700 nm, the lens comprising: a color-absorbing materials that provide a first reduced-light-transmittance zone for a first range of wavelengths that extends from 420nm to 430nm, wherein light transmission at any wavelength in the first range is no more than 20% of the average visible-light-transmittance value of the assembled lens; and a plurality of maximum-light-transmittance zones including three maximum-light-transmittance zones, one for each respective wavelength ranges of 440 to 460nm, 540 to 560nm, 600 to 630nm.  However, Larson does not teach or fairly suggest an optical filter for sunglasses having a transmittance of less than 20% for light wavelengths from 400 nm to 650 nm, wherein a transmission spectrum comprises a local transmission maximum in each of the light wavelength ranges between 440nm and 470nm between 570nm and 590nm and a local transmission maximum or a transmission saddle point in the light wavelength range between 600 nm and 620 nm.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN Q TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack, can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TUYEN TRA/Primary Examiner, Art Unit 2872